AO 722A
(Rev, 8/82)

 

Case 1:21-cv-00015-JRH-BKE Document 38 Filed 02/03/21 Page 1 of 4

In the United States District Court
For the Southern District of Georgia
Brunswick Dibision

KHAMANI LODGE, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-114
*
Vv. *
*
RICK HALE, et al., *
*
Defendants. *
ORDER

Plaintiff, who resides in Brunswick, Georgia, submitted a
Complaint using a 42 U.S.C. § 1983 form and alleges Defendants
violated his constitutional rights. Dkt. No. 1. However,
Plaintiff contests events allegedly occurring in the Northern
District of Georgia and in the Augusta Division of this Court.
Id. In addition, all named Defendants reside in either the
Northern District of Georgia or the Augusta Division of this
Court. Id. However, Plaintiff submitted his Complaint for
filing to this Court’s Brunswick Division. Magistrate Judge
Benjamin Cheesbro issued an Order on December 10, 2020,
directing Plaintiff to show cause why he believes venue is
proper in this Court’s Brunswick Division. Dkt. No. 14. In his

Response to the December 10, 2020 Order, Plaintiff states he

 
AO72A
(Rev. 8/82)

 

Case 1:21-cv-00015-JRH-BKE Document 38 Filed 02/03/21 Page 2 of 4

does not oppose transfer to the Augusta Division. Dkt. No. 26,
p. 2.1

A district court may raise the issue of defective venue sua
sponte. Collins v. Hagel, No. 1:13-CV-2051, 2015 WL 5691076, at
*1 (N.D. Ga. Sept. 28, 2015) (citing Kapordelis v. Danzig, 387
F. App’x 905, 906-07 (11th Cir. 2010) (affirming sua sponte
transfer, in accordance with 28 U.S.C. § 1406(a), of pro se
prisoner’s civil rights action from New York to Georgia), and
collecting cases)). When venue is improper, a court “shall
dismiss, or if it be in the interest of justice, transfer such
case to any district .. . in which it could have been brought.”
28 U.S.C. § 1406(a). “The court may transfer the case if (1)
the proposed transferee court is one in which the action ‘could
have been brought’ and (2) transfer would be ‘in the interest of
justice.’” Leach v. Peacock, Civil Action No. 2:09cv738, 2011
WL 1130596, at *4 (M.D. Ala. Mar. 25, 2011) (citing 28 U.S.C.
§ 1406(a)). Trial courts generally have broad discretion in
determining whether to transfer or dismiss a case. Id. (citing

England v. ITT Thompson Indus., Inc., 856 F.2d 1518, 1520 (11th

 

Cir. 1988)).

 

1 In his Response, Plaintiff notes he is unaware if one of the named
Defendants objected to his filing in the Brunswick Division. Dkt. No.
26, p. 1. It is immaterial whether a Defendant has raised improper
venue, as the Court can raise the issue of venue sua sponte, as set
forth herein.

 
AQ 72A
(Rev. 8/82)

 

Case 1:21-cv-00015-JRH-BKE Document 38 Filed 02/03/21 Page 3 of 4

This Division is not the proper venue to hear Plaintiff's
claims against the named Defendants. Section 1391(b) of Title
28 of the United States Code sets forth the applicable venue
provisions:

A civil action may be brought in (1) a judicial

district in which any defendant resides, if all

defendants are residents of the State in which the

district is located; (2) a judicial district in which

a substantial part of the events or omissions giving

rise to the claim occurred, or a substantial part of

property that is the subject of the action is

situated; or (3) if there is no district in which an

action may otherwise be brought as provided in this

section, any judicial district in which any defendant

is subject to the court’s personal jurisdiction with

respect to such action.

First, Plaintiff names Defendants residing in the Northern
District of Georgia and the Augusta Division of this Court.

28 U.S.C. § 1391(b) (1). Second, Plaintiff complains about
events occurring in the Northern District of Georgia and in the
Augusta Division of this Court. Id., § 1391(b)(2). Third,
Plaintiff has not set forth any basis indicating the named
Defendants are subject to the personal jurisdiction of this
Court’s Brunswick Division. Id., § 1391(b) (3). Finally,
Plaintiff explains he does not object to transfer to the Augusta
Division. Accordingly, the Court TRANSFERS Plaintiff’s

Complaint and this case to the Augusta Division of the United

States District Court for the Southern District of Georgia in

 
AO 72A
(Rev. 8/82)

 

 

 

Case 1:21-cv-00015-JRH-BKE Document 38 Filed 02/03/21 Page 4 of 4

the interest of justice.

  

Fs
SO ORDERED, this le ves y , 2021.

 

HO LYSA GODBEY WOOD, JUDGE
UNI STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
